DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment filed 09/30/2021.

	Claims 1-3-18 previously presented. Claim 5 has been canceled. Claims 1, 3, 4, 6-18 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Election/Restrictions
Applicant’s species election in the reply filed 04/06/2020 has been treated as an election without traverse (MPEP § 818.01(a)) because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement.

It is established that the examination of species will be extended to the extent necessary to determine patentability of the Markush-type claim, MPEP 803.02[R-5].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 3, 4, 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of JP WO 2014/021393 (WO ‘393, of record), Akemi et al. (JP 2000-044904, machine translation currently provided), Yasukochi et al. (US 2006/0193900, of record), the article by Babu et al. (“Pyrrolidones as Penetration Enhancers”, previously provided), and the article by Sasaki et al. (“Effect of Pyrrolidone Derivatives on Lipid Membrane and Protein Conformation as Transdermal Penetration Enhancer” of record).

Applicant Claims 
Claim 1 is directed to a transdermal absorption-type patch preparation comprising an adhesive layer, the adhesive layer comprising
zonisamide or an alkali metal salt thereof,
an adhesive agent comprising a (meth)acrylic copolymer having a pyrrolidone group in an amount of 30% by mass to 98% by mass, and a (meth)acrylic copolymer having a carboxyl group in an amount of 1% by mass to 20% by mass, based on a total amount of the adhesive
layer, and
a transdermal absorption promoter which is comprising N-alkylpyrrolidone, or N-alkylpyrrolidone and at least one member selected from the group consisting of polyethylene glycol monolaurate, isopropyl myristate, isopropyl palmitate, oleyl oleate, and hexyl laurate,
wherein the N-alkylpyrrolidone is N-laurylpyrrolidone, N-octylpyrrolidone, N-heptylpyrrolidone, N-hexylpyrrolidone, N-nonylpyrrolidone, N-decylpyrrolidone, N-undecylpyrrolidone, N-tridecylpyrrolidone, N-tetradecylpyrrolidone, N-pentadecylpyrrolidone, N-hexadecylpyrrolidone. N-heptadecylpyrrolidone, or N-octadecylpyrrolidone.   

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)

WO ‘393 teaches a percutaneous absorption-type pharmaceutical preparation to deliver zonisamide or an alkali metal salt thereof (abstract). The preparation comprises penetration promoters to improve skin penetration of zonisamide (¶¶ 0008, 0009). The preparation comprises isopropyl myristate (IPM). The reference suggest N-methyl µm, and 60 µm after drying (¶¶ 0120, 0140). The amount of the drug in the adhesive layer is from 1-50% by weight and preferably 5-30% (¶¶ 0030, 0083). The additional permeation enhancer is present in an amount form 1-40% (¶¶ 0058, 0080, 0084). The adhesive in the adhesive layer forms the rest of 100% by weight of the adhesive layer, e.g. if the drug is 10% and permeation enhancer is 20%, then the adhesive is 70% (¶ 0094). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

	While WO ‘393 teaches acrylic adhesive include copolymer of 2-ethylhexyl acrylate and pyrrolidone, and copolymers of (meth)acrylic acid octyl ester and acrylic acid, the reference does not teach (meth)acrylic copolymer having pyrrolidone group in an amount of 30% by mass to 98% by mass, and a (meth)acrylic copolymer having a carboxyl group in an amount of 1% by mass to 20% by mass, as claimed by claim 1. While WO ‘393 teaches penetration enhancers in the adhesive layer including IPM and suggests methyl pyrrolidone, the reference does not teach the elected species of N-
	Akemi teaches transdermal patch to deliver active agent from pressure sensitive adhesive (PSA) matrix comprising mixture of copolymers having excellent compatibility, and the matrix has appropriate skin adhesion and shape retention of the PSA layer (abstract; ¶¶ 0010, 0017). PSA comprises (A) carboxyl containing monomer that improves tackiness of the PSA and is present in amount of 2-20% of the PSA, and (B) methacrylate having N-vinyl-2-pyrrolidone that improves solubility of the drug and is present in 10-80% of the PSA (¶¶ 0018, 0019, 0022-0024). This teaching implies that carboxyl containing monomer is forming 20-90% of the copolymer. Examples of the copolymer is copolymer of acrylic acid-2-ethylhexyl ester and acrylic acid as component (A) and copolymer of acrylic acid 2-ethylhexyl ester and N-vinyl-2-pyrrolidone as component (B) (¶¶ 0025-0027). 
Yasukochi teaches pressure sensitive adhesive used for the adhesive layer of a transdermal patch that offers superior skin absorption of an active pharmaceutical ingredient, as well as a suitable tackiness and cohesive property of the patch. The pressure sensitive adhesive comprises compounds that enhances the drug absorption from the skin while not causing skin irritation. Enhancer includes propylene glycol monolaurate which is a propylene glycol fatty acid ester, isopropyl myristate and N-methyl-2-pyrrolidone. Drugs to be delivered from such pressure sensitive adhesive include antiparkinsonian drugs. The amount of the drug in the adhesive layer ranges from 1-40% and preferably 5-20% by weight of the adhesive layer.  The reference further teaches the pressure sensitive adhesive comprising: an ingredient (A) which is a copolymer of a carboxyl group-containing monomer and (meth) acrylic ester; and an 
Babu teaches N-alkyl C12 derivative of pyrrolidone are very effective for transdermal drug penetration. N-alkyl C12 derivative of pyrrolidone is N-lauryl pyrrolidone. The reference teaches that there is a synergistic enhancement in the percutaneous penetration of drugs from the combination of N-alkyl derivative of pyrrolidone and isopropyl myristate (see the entire document, and in particular table 17.1; page 292, right column; page 295, left column; page 297, left column). 
Sasaki studied the effect of pyrrolidone derivatives on lipid membrane and protein conformation as transdermal penetration enhancer. Sasaki found that compound III, which is lauryl pyrrolidone shows highest effect at lowest concentration compared to compound I, which is methyl pyrrolidone. IPM can be used with pyrrolidone derivatives (see the entire document, and particularly page 468, 471, 473). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide percutaneous absorption-type pharmaceutical preparation to deliver zonisamide comprises acrylic 
Further, one having ordinary skill in the art before the effective filing date of the present invention would have formulating the adhesive layer comprising zonisamide, PSA copolymer, IPM and may contain methyl pyrrolidone as taught by the combination of WO ‘393 and Akemi, and use methyl-pyrrolidone taught by Yasukochi in the adhesive layer because Yasukochi teaches methyl pyrrolidone as skin permeation enhancer that causes no skin irritation. One would reasonably expect formulating adhesive layer comprising zonisamide, PSA, and penetration promoter comprising IPM and methyl pyrrolidone wherein the penetration promoters in the formulation are safe and not irritating to the skin.
Additionally, one having ordinary skill in the art would have used combination of alkyl pyrrolidone and IPM as permeation enhancer as taught by Babu because Babu 
Furthermore, one having ordinary skill in the art before the effective filing date of the present invention would have formulated the adhesive layer of the combination WO ‘393, Akemi, Yasukochi and Babu comprising zonisamide, copolymer of (meth) acrylic acid and pyrrolidone and carboxyl containing polymer, IPM and methyl pyrrolidone, and use N-lauryl pyrrolidone taught by Sasaki instead of methyl pyrrolidone because Sasaki teaches N-lauryl pyrrolidone shows higher transdermal enhancing effect at lowest concentration compared to methyl pyrrolidone. One would reasonably expect formulating adhesive layer comprising zonisamide, copolymer, and penetration promoter comprising IPM and N-lauryl pyrrolidone wherein the formulation has enhanced drug delivery at lowest concentration of the lauryl pyrrolidone.
Regarding the adhesive agent comprises 30-98% (meth)acrylic copolymer having a pyrrolidone group and 1-20% (meth)acrylic copolymer having a carboxyl group as claimed by claim 1, Akemi teaches 10-80% (meth)acrylic copolymer having a pyrrolidone group and 2-20% carboxyl containing acrylic adhesive. The amount of the polymers taught by Akemi fall within the claimed amounts.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the elected species N-lauryl pyrrolidone claimed by claims 3 and 4, it is taught by Babu and Sasaki.
Regarding claims 6 and 7 that the transdermal absorption promoter comprises combination of N-laurylpyrrolidone, and IPM, elected species, the combination of the 
Regarding claims 8 and 9 that the (meth)acrylic copolymer having a pyrrolidone group is 2-ethylhexyl acrylate-vinylpyrrolidone copolymer, the elected species, this is taught by both WO ‘393 that teaches MAS683, Akemi and Yasukochi.
Regarding claims 10 and 11, (meth) acrylic acid copolymer having a carboxyl group is an acrylic acid-octyl acrylate copolymer, the elected species, of this is taught by WO ‘393 that teaches DURO-TAK 87-2194 and DURO-TAK 87-2051, and further taught by both Akemi and Yasukochi.
Regarding the claimed amount of zonisamide of 1-20% as claimed by claim 12, WO ‘393 teaches 1-50% by weight and preferably 5-30%, Akemi teaches 1-40 active agent, and Yasukochi teaches amount of the drug in the adhesive layer ranges from 1-40% and preferably 5-20% by weight of the adhesive layer. Therefore, the amount of the drug overlaps with the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the claimed amount of the adhesive of 31-98% as claimed by claim 13, Akemi teaches 2-20% of polymer (A) and 10-80% of polymer (B) that forms 12-100% of the drug containing layer that overlaps with the claimed amount. Further, WO ‘393 teaches adhesive in the adhesive layer forms the rest of 100% by weight of the adhesive layer, e.g. if the drug is 10% and additives is 20%, then the adhesive is 70%. Therefore, the amount of the adhesive overlaps with the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].

Regarding claim 15 that a compounding amount of the adhesive agent in the transdermal absorption-type patch preparation is 1.5 parts by mass to 40 parts by mass, based on 1 part by mass of the zonisamide or the alkali metal salt thereof, in view of the teaching of WO ‘393 and Akemi, the amount taught by the references can form ratios overlapping with the claimed ratios.
Regarding claim 16 that a compounding amount of absorption promoter in the transdermal absorption-type patch preparation is 0.05 parts by mass to 40 parts by mass, based on 1 part by mass of the zonisamide or the alkali metal salt thereof, in view of the teaching of WO ‘393 and Akemi, the amount taught by the reference can form ratios overlapping with the claimed ratios, e.g. if the drug is 1% and absorption promoter is 1%, then promoter is 1 parts by mass based on 1 part by mass of the drug that falls within the claimed range.
Regarding claim 17 that the adhesive agent comprises a 2-ethylhexyl acrylate-vinylpyrrolidone copolymer and an acrylic acid-octyl acrylate copolymer, and the transdermal absorption promoter comprises N-laurylpyrrolidone and isopropyl myristate, the compounding amount of the adhesive agent is 10 parts by mass to 25 parts by mass, and the compounding amount of the transdermal absorption promoter is 1 part by mass to 10 parts by mass, based on 1 part by mass of the zonisamide or the alkali metal salt thereof, the combination of the cited references teaches all the claimed ingredients in the overlapping amounts.
Regarding the thickness of the adhesive layer of 30 µm to 200 µm as claimed by µm that overlaps with the claimed thickness and exemplifies 60 µm of the dried layer that fall within the claimed thickness. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive.
Applicants argue that the amended claims are not obvious in view of the combination of cited references. The Examiner must establish that each and every claim limitation is present in the cited reference or combination of references in an obviousness rejection. Obviousness rejection is improper in view of the amended claims because the cited reference does not account for all of the elements of the amended claims. Specifically, the rejection does not sufficiently account for at least the specific combination of components in the recited amounts of the presently amended claims.

In response to this argument, the examiner respectfully disagree because all the elements of the amended claims are taught by combination of the cited references. as set forth in this office action, combination of the cited references teaches transdermal patch comprising adhesive layer comprising zonisamide, adhesive comprising 30-98% of (meth) acrylic acid having pyrrolidone group and 1-20% (meth)acrylic copolymer having a carboxyl group, and penetration promoter comprising IPM and N-lauryl pyrrolidone. Motivation to combine the references exists, and reasonable expectation to 

Applicants argue that Yasukochi discloses an adhesive having a blending 70 to 90 weight % and more preferably 75 to 85 weight % of ingredient (A) which is carboxyl containing acrylic adhesive, and the rest is ingredient (B) comprising (meth)acrylic adhesive comprising pyrrolidone group which would make 10-30% of the adhesive layer. In this regard, Yasukochi discloses that controlling the content of the (meth)acrylic copolymer having a carboxyl group to be 2.33 times or more than the content of the (meth)acrylic copolymer having a pyrrolidone group. Therefore, the combination of references do not teach every element of the amended claims. Further, there is no motivation for those skilled in the art to reduce the content of the (meth)acrylic copolymer having a carboxyl group to be 0.66 times or less (20% by mass / 30% by mass = 0.66) the content of the (meth)acrylic copolymer having a pyrrolidone group as required by amended claim 1. That is, there is no motivation to go below the 70 weight % taught by Yasukochi since the reference teaches doing so would not facilitate adjusting the balance between cohesive property and tackiness.

This argument is moot in view of the new ground of rejection based on combination of WO ‘393, , Akemi (newly cited as necessitated by the amendment), Yasukochi, Babu and Sasaki. Akemi teaches the instantly claimed adhesive comprising 10-80% of (meth)acrylic acid having pyrrolidone group and 2-20% (meth)acrylic copolymer having a carboxyl group. The amount of each polymer falls within the claimed amount. Yasukochi is currently relied upon for solely teaching IPM and N-alkyl pyrrolidone as permeation enhancer. Motivation to use combination of IPM and alkyl-pyrrolidone taught by Yasukochi exists, as set forth above. Yasukochi satisfies the purpose for which it was applied. 

Applicants argue that in WO ‘393, polyoxyethylene lauryl ether is described as the most preferable ether type additive represented by the formula (1), and lauromacrogol is described as the polyoxyethylene lauryl ether (Claims 1 and 9, paragraphs [0057] and [0062]). In contrast, the examples of the present application having specific N-alkylpyrrolidone etc. without lauromacrogol exhibit a higher cumulative drug permeation amount after 24 hours than the comparative examples 14, 20, and 21 with lauromacrogol (Tables 2 to 4). Furthermore, in the present specification, the examples having specific N-alkylpyrrolidone without lauromacrogol exhibit lower primary skin irritation than the comparative examples 22 with lauromacrogol (Table 5).

In response to this argument, it is argued that the WO ‘393 teaches percutaneous preparation comprises IPM and another additives that improves skin penetration, and teaches N-methyl-2-pyrrolidone (NMP) does not accelerate the absorption of the drug, and this teaching would have motivated one having ordinary skill in the art not to use NMP and replace it with N-lauryl pyrrolidone, and use it in combination with IPM. One having ordinary skill in the art would have seek to replace NMP, taught by both WO ‘393 and Yasukochi, and would have looked at Babu and Sasaki and used N-lauryl pyrrolidone instead of methyl pyrrolidone because Babu teaches combined alkyl pyrrolidone with IPM to achieve synergistic percutaneous drug penetration, and Sasaki teaches N-lauryl pyrrolidone shows higher transdermal enhancing effect at lowest concentration compared to methyl pyrrolidone. Sasaki compares species of alkylpyrrolidones and teaches the advantage of N-lauryl pyrrolidone compared to methyl pyrrolidone. Note that the claims language does not exclude lauromacrogol or any other polyoxyethylene lauryl ether taught by WO ‘393. It is noted that applicants argue against WO ’393 individually wherein obviousness is based on combination of the cited references. 

Applicants argue that as shown in Example 17, Table 5 and paragraph [0161] of the present application, it is demonstrated that the (meth)acrylic copolymer having a carboxyl group in a lower amount reduces the skin irritation caused by N-laurylpyrrolidone and the like to a very mild degree. Regarding N-laurylpyrrolidone, Babu discloses that the alkylpyrrolidones having a long carbon chain with 6 or more carbon atoms, i.e., N-laurylpyrrolidone, causes severe skin irritation. See page 296, right column.

In response to this argument, it is argued that the combination of the cited references teaches (meth)acrylic copolymer having a carboxyl group in very low amount of 2-20%, and it is expected that this amount of the polymer would reduce the skin irritation caused by N-laurylpyrrolidone since materials and their properties are inseparable. The discovery of a new action underlying a known process does not make it patentable. MEHL/Biophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303. Also, it is Verdeegal Brothers, lnc. v. Union Oil Co. of Cal., 814 F.2d 628, 633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). This is believed to be applicable here because anticipation is the epitome of obviousness.

Applicants argue that from the data of the present application and in view of the cited references, the effect of reducing the skin irritation caused by N-laurylpyrrolidone and the like by the (meth)acrylic copolymer having a carboxyl group in a lower amount cannot be predicted from any of the references. Such transdermal absorption promoter effects (improvement of skin permeability of zonisamide, and reduction of skin irritation) of the invention of the amended claims would not be expected from the cited references. These unexpected results obviate the obviousness rejection asserted by the Examiner.

In response to this argument, applicants’ attention is directed to the scope of the present claims that is directed to a product, and all the elements of the claimed product and their amounts are taught by combination of the cited references. Reduction of irritation is expected from the product taught by the prior art that comprises all the claimed elements in the claimed amount. Therefore, reduction of skin irritation are not unexpected results and therefore cannot rebut prima facie obviousness. The examiner directs applicant's attention to MPEP 716.02 (a). "A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness...of the claims at issue." In re Corkhill, 711 F.2d 1496, 266 USPQ 1006 (Fed.Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. Furthermore, the MPEP states, "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  

Applicants argue that the cited references would not lead one of ordinary skill in the art to the specific components in the recited amounts of the patch of the amended claims. In addition, there is no motivation to modify the amounts of components taught by the cited recites to arrive at the invention of the amended claims. Further, even if the reference are combined, the unexpected results exhibited by the invention of the amended claims obviate any prima facie case of obviousness the Examiner could establish with the cited references. Accordingly, the amended claims are not obvious in view of the combination of cited references.

In response to this argument, applicants’ attention is directed to the scope of the present claims that are directed to a product, and all the elements and their amounts of the claimed product are taught by combination of the cited references. Further motivation to combine the references exists, as well as reasonable expectation to achieve the present invention, as set forth in this office action. Motivation can be different from what applicants had done. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The cited references recognized the non-irritating property of alkyl pyrrolidone, e.g. Yasukochi. Babu recognized the synergistic effect of skin permeation enhancement when alkyl pyrrolidone is combined with IPM, and Sasaki recognized the superior skin permeation effect of lauryl pyrrolidone over methyl pyrrolidone. One would have expected interaction of lauryl pyrrolidone with skin lipid that enhances their penetration behavior into the lipids allowing drugs to penetrate the skin. One having ordinary skill in the art would have reasonably and successfully arrived to the present invention. 
The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
The examiner believes that a prima facie case of obviousness has been established as set forth in this office action. Motivation to combine the references exists, as well as reasonable expectation to achieve the present invention. In considering the disclosure of the reference, it is proper to take into account not only the specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). The rational to modify or to combine the prior art does not have to be expressly stated in the prior art; the rational may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art. The reason or motivation to modify the reference may In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972). 
The examiner believes that a strong prima facie case of obviousness has been established. A strong case of obviousness may be established such that the objective evidence of nonobviousness (e.g., unexpected results) is not sufficient to outweigh the evidence of obviousness. MPEP §716.01(d). Also Media Techs. Licensing LLC v. Upper Deck Co., 596 F.3d 1334, 1339 (Fed. Cir. 2010). Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007)(“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988). Office personnel should not evaluate rebuttal evidence for its “knockdown” value against the prima facie case, Piasecki, 745 F.2d at 1473, 223 USPQ at 788, or summarily dismiss it as not compelling or insufficient. If the evidence is deemed insufficient to rebut the prima facie case of obviousness, Office personnel should specifically set forth the facts and reasoning that justify this conclusion. See MPEP § 716 - § 716.10 for an additional information pertaining to the evaluation of rebuttal evidence submitted under 37 CFR 1.132.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./